
	
		I
		111th CONGRESS
		1st Session
		H. R. 2538
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2009
			Mr. Carter (for
			 himself and Mr. Burgess) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment and maintenance of an undiagnosed diseases
		  registry.
	
	
		1.Short titleThis Act may be cited as the
			 Charles August CAL Long Undiagnosed Diseases
			 Registry Act of 2009.
		2.Registry of
			 undiagnosed diseases
			(a)In
			 generalTitle III of the
			 Public Health Service Act (42 U.S.C. 241 et seq.) is amended by inserting after
			 section 317T the following:
				
					317U.Undiagnosed
				diseases registry
						(a)EstablishmentThe Secretary, acting through the Director
				of the Centers for Disease Control and Prevention, shall establish and maintain
				an undiagnosed diseases registry (in this section referred to as the
				registry).
						(b)Content of
				registryThe Secretary shall include in the registry such
				information respecting undiagnosed diseases as the Secretary deems appropriate
				for the purpose of facilitating the early recognition, prevention, treatment,
				cure, and control of such diseases.
						(c)AvailabilityFor
				the purpose described in subsection (b), the Secretary may make the information
				in the registry publicly available, except the Secretary shall not publicly
				disclose—
							(1)individually
				identifiable information; or
							(2)trade secrets or
				commercial or financial information obtained from a person and privileged or
				confidential, as provided in section 552(b)(4) of title 5, United States
				Code.
							(d)Authorization of
				appropriationsTo carry out
				this section, there are authorized to be appropriated $5,000,000 for fiscal
				year 2010 and such sums as may be necessary for each of fiscal years 2011
				through
				2015.
						.
			(b)First operation
			 of registryThe Secretary of
			 Health and Human Services, acting through the Director of the Centers for
			 Disease Control and Prevention, shall ensure that the undiagnosed diseases
			 registry established pursuant to section 317U of the Public Health Service Act,
			 as added by subsection (a), becomes operational not later than one year after
			 the date of the enactment of this Act.
			
